Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claim amendments dated 5/10/201. Claims 1-20 has been cancelled and claims 21-41 have been added new. The pending claims 21-41 are examined based on the merits herein. 
Application Priority
This application filed 10/07/2020 is a continuation of 15923872, filed 03/16/2018,  U.S. 10828270, 15923872 is a continuation of 14776020, filed 09/14/2015, now U.S. 10398658, 14776020 is a national stage entry of PCT/AU2014/000266, International Filing Date: 03/14/2014, PCT/AU2014/000266 Claims Priority from Provisional Application 61786241, filed 03/14/2013.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 10/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
	





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 31-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating for body weight loss does not reasonably provide enablement for preventing body weight loss  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
The instant method claim 22 is directed to:

    PNG
    media_image1.png
    165
    657
    media_image1.png
    Greyscale
	The dependent claims are limited to metastatic cancer to specific organs, enantiomeric excess percent of s-oxoprenolol, oral administration and dosage regimen. 

To be enabling, the specification of the patent must teach those skilled in the art  how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction, in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention, 5) the state of the prior art, 6) the relative skill of those in the art, 7) the predictability of the art, and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re 
(1), (2), (3): The nature of the invention, state and relative skill level:
The invention relates to a method of preventing body weight loss of an individual having metastatic cancer, comprising administering to the individual an effective amount of a composition comprising oxprenolol or a pharmaceutically acceptable salt thereof, wherein the composition is enantiomerically enriched for S-oxprenolol and comprises an enantiomeric excess of at least about 50% of S-oxprenolol.
As to the state of the art, oxprenolol is known in the art for treating cachexia (US 7,417,038) and for the treatment of cancer (US 2012/0178757). See also patent US 10828280 for the use of oxprenolol in body weight loss. Also known are the techniques to resolve or separate the chiral enantiomers of oxprenolol. 
There is no prior art that teaches the prevention of body weight loss with S-oxoprenolol.
As illustrative of the state of the art, the examiner cites the fact that nowhere in the specification did applicant demonstrate prevention of body weight loss. Moreover, given that certain diseases are characterized by genetic factors that cannot be prevented, the examiner maintains that absent demonstration from applicant demonstrating actual prevention of said disease one would not be able to ascertain if indeed said prevention occurs. Given that applicant has yet to demonstrate prevention of body weight loss in metastatic cancer subjects, the examiner maintains that applicant has not enabled the breadth of the claims.

(4) The breadth of the claims:
The claims are limited to body weight loss in metastatic cancer subjects. The claims are broad in regards to metastatic cancer(s).
(5) Predictability of the art:
Despite the advanced training of practitioners in the art, it is still impossible to predict from the specification and from the prior art that S-oxoprenolol will prevent the body weight loss from occurring in a metastatic cancer subject or prevent from occurring again after treatment.
Prevention requires the recited method to be completely effective in all patients at all times. It is respectfully pointed out that a method of preventing the diseases or disorders claimed means that the compounds or compositions are administered to subjects that do not have such diseases or disorders. The purpose is to prevent the condition before occurring but not to treat after it has occurred. Slowing or reducing the body weight loss is possible but not complete prevention of such condition.
Furthermore, the definition of "to prevent" and the “act of preventing" embraces the complete 100% inhibition. Thus, the burden of enablement in the assertion of this claim is much higher than would be the case of enabling the treatment of the condition and is not achieved.
It is well established that "the scope of enablement various inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839 (1970).

(6)/(7) The amount of direction or guidance provided and the presence or absence of working examples:
The specification provides no direction or guidance for prevention of body weight loss in metastatic cancer patients. The data and guidance has been provided for the effects of S-Oxprenolol or R-Oxprenolol on Survival (example 4), Effect of S-Oxprenolol or R-Oxprenolol on Body Weight (example 5), lean body mass (example 6), Skeletal Muscle Atrophy and Heart Weight (example 7), Preserving Fat Mass (example 9), quality of life (example 9), tumor growth (example 10). 
There is no guidance to the prevention of body weight loss in metastatic cancer subjects in the specification. 
(8) The quantity of experimentation necessary:
Because of the known unpredictability of the art, and in the absence of experimental evidence, one skilled in the art would have to conduct undue experimentation to arrive at the instantly claimed method. Accordingly, the instant 
Note: For examination purposes, the claims have been examined that the method is to treating body weight loss in metastatic cancer subjects. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 21-22, 27-31, 36-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anker et al (IDS filed: US 7,417,038) in view of Dong et al (IDS filed: Chiral Drugs: Chemistry and Biological Action, First Edition. Edited by Guo-Qiang Lin, Qi-Dong You and Jie-Fei Cheng. Published 2011, pages 347-379) and Powe (IDS filed: US 2012/0178757).
The instant methods are directed to treating cachexia or preventing body weight loss in an individual having metastatic cancer with a composition comprising enantiomeric excess of at least 50% s-oxprenolol.
Anker teachings are directed to method of treating weight loss due to underlying disease (cachexia) in a patient the method comprising administering to the patient an effective amount of a beta receptor blocker, e.g. oxprenolol (See abstract, claims 1, 4m col. 1, lines 13-16). Anker explicitly teaches that weight loss due to underlying disease, often termed "cachexia", occurs in patients with a wide variety of diseases including cancer (cancer cachexia) (See col. 1, lines 17-18, 22). 
Anker et al do not teach administration with enantiomerically enriched S­ oxprenolol.
 Dong teaches on page 366-367 that oxprenolol is a racemic composition where the S-enantiomer is 10-35 more active than the R-enantiomer, and that the S­ 
Powe teaches beta-blockers are useful in the preventing cancer metastasis in patients with cancer and treating metastatic cancer tumors (see [0014] and [0019]). Powe teaches the beta-blocker can be beta-adrenergic receptor antagonists such as oxprenolol (misspelled as oxprenolol, see [0035]). Powe teaches oral administration of the pharmaceutical composition [0028] [0039. It is taught that the starting doses of the beta-blockers tend to be in the range of 2.5-25 mg/day, increasing up to 200 mg/day, dependent on a number of factors including the type of beta-blocker. Exemplary dosage regimes may be once or twice daily of dosages of 20 mg, 30 mg, 40 mg, 50 mg, 60 mg, 70 mg, 80 mg or 90 mg. For example, a dosage may be 80 mg twice daily, or a single dosage of 50 mg once daily.
From the teachings of Dong, a person of ordinary skill in the art at the time of the invention would have found it obvious to administer enantiomeric excess of S-oxprenolol for treating cachexia or weight loss. From the teachings of Powe, one of ordinary skill in the art would have found it obvious to administer s-oxprenolol in metastatic cancer subjects. 
A person of ordinary skill in the art would have been motivated to use enantiomeric excess of s-oxprenolol for treating cachexia or weight loss in metastatic cancer subjects is to use the more active S-enantiomer, which is 10-35 more active than the R-enantiomer of oxprenolol to obtain therapeutic benefits.

As to claims 27, 36 a person of ordinary skill in the art from the above combined prior art teachings would have found it obvious to administer to late stage cancer subjects as beta blockers, e.g. oxprenolol has been taught in the prior art for treating metastatic cancer in general. 
As to claims, 28, 37 the reference Powe teaches that the agents to be used in the method can be administered orally. 
As to claim 31, Anker explicitly teaches the use of oxprenolol in cancer cachexia. Thus, it would have been obvious to a person of ordinary skill in the art that the subject had one or more symptoms of cancer cachexia diagnosed prior to the treatment. 
As to claims 29-30, 38-41, Powe teaches 80 mg dosage twice daily or single dosage of 50 mg daily. As per Powe, the beta-blocker can be administered in the amount of 70 mg for example which is 1 mg/kg when administered to an average adult weighing 70 kg. Thus, one of ordinary skill in the art would have found it obvious to administer such dosage regimens to the subjects in the instant method to provide therapeutic benefits. 



s 23, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anker, Powe and Dong as applied to claims 21-22, 27-31, 36-41 above, and further in view of Land et al (US2012/0082659).
The teachings of Anker, Powe and Dong are discussed above. The references do not teach the metastasis has spread to an organ, e.g. liver. 
Land et al teaches treating, inhibiting, and reducing cancer in a subject comprising administer anti-cancer agents such as oxprenolol (see [0084]). Land et al teaches the cancer for treatment includes liver cancer (see [0208] and [0320]). 
One having ordinary skill in the art would have found it obvious at the time of the invention to treat cachexia or weight loss in a subject with metastatic cancer in liver because  (i) the prior art explicitly teaches the effect of oxprenolol in treating cachexia and cancer and (ii) Land teachings include the use of oxprenolol in cancer, e.g. liver cancer. One having ordinary skill in the art would find a reasonable level of success in treating cachexia associated with metastatic liver cancer by administration of S-oxprenolol given its therapeutic benefits. 
One of ordinary skill in the art would have been motivated to treat cachexia or weight loss in a subject with metastatic cancer in liver is to provide therapeutic effects and improve quality of life.




s 24-26, 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anker, Powe and Dong as applied to claims 21-22, 27-31, 36-41 above, and further in view of Martinez-Gomez (IDS filed: Gomez et al. J of Pharmaceutical and Biomedical Analysis,39, 2005, 76-81) and Yashima et al. (J of Applied Polymer Science, 54, 1994, 1087-91). 
The teachings of Anker, Powe and Dong are discussed above. The references do not explicitly teach that the enantiomeric excess is about at least 80%, 99% or 99.9% of S-oxprenolol.
Martinez-Gomez teach the chiral separation of oxprenolol by affinity electrokinetic chromatography and the separation of enantiomers were obtained in less than 8 minutes (see Abstract, Table 1). 
Yashima teach enantiomer enrichment of oxprenolol through cellulose tris membrane (see Abstract). The enrichment obtained through the membrane yielded (S)-isomer up to about 50% at initial stage and (R) isomer of about 23% (See Abstract, Table 1, last para, p 1091). 
From Martinez-Gomez and Yashima one having ordinary skill in the art at the time of the invention would have found it obvious that it is within the skill of an artisan that the enantiomers of oxprenolol can be separated and enriched by using different techniques. 
One having ordinary skill in the art would have been motivated to attain 80%, 90% and 99.%% enantiomeric excess of S-enantiomer of oxprenolol to use the more active S-enantiomer, which is 10-35 more active than the R-enantiomer of oxprenolol to 

Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20090117197 – Bascomb teaches method of treating cachexia with beta blockers, e.g. oxprenolol.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.

s 21-22, 27-31, 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 7417038 (‘038) in view of Dong et al (IDS filed: Chiral Drugs: Chemistry and Biological Action, First Edition. Edited by Guo-Qiang Lin, Qi-Dong You and Jie-Fei Cheng. Published 2011, pages 347-379) and Powe (IDS filed: US 2012/0178757).
The instant method is directed to treating cachexia or preventing body weight loss in an individual having metastatic cancer with a composition comprising enantiomeric excess of at least 50% s-oxprenolol.
‘038 claims are directed to a method of treating cachexia in a patient, the method comprising administering to the patient an agent selected from the group consisting of a β-receptor blocker, for example oxprenolol. The cachexia results from, an underlying disease, e.g. cancer. 
The reference claims are not explicit in teaching that the cancer is metastatic cancer and the oxprenolol is an enantiomeric excess of about 50% of S-oxoprenolol. 
Dong and Powe teachings as discussed above. 
From the teachings of Dong, a person of ordinary skill in the art at the time of the invention would have found it obvious to administer enantiomeric excess of S-oxprenolol for treating cachexia or weight loss. From the teachings of Powe, one of ordinary skill in the art would have found it obvious to administer s-oxprenolol in metastatic cancer subjects. 
A person of ordinary skill in the art would have been motivated to use enantiomeric excess of s-oxprenolol for treating cachexia or weight loss in metastatic 
As to claims 21, 22 a person of ordinary skill in the art would have been motivated to use enantiomeric excess of S-oxprenolol in metastatic cancer subjects to reduce weight loss and cachexia and improve quality of life in such subjects. 
As to claims 27, 36 a person of ordinary skill in the art from the reference claims and prior art teachings would have found it obvious to administer to late stage cancer subjects as beta blockers, e.g. oxprenolol has been taught in the prior art for treating metastatic cancer in general. 
As to claims, 28, 37 the reference Powe teaches that the agents to be used in the method can be administered orally. 
As to claim 31, the reference claims explicitly teach the use of oxprenolol in cancer cachexia. Thus, it would have been obvious to a person of ordinary skill in the art that the subject had one or more symptoms of cancer cachexia diagnosed prior to the treatment. 
As to claims 29-30, 38-41, Powe teaches 80 mg dosage twice daily or single dosage of 50 mg daily. As per Powe, the beta-blocker can be administered in the amount of 70 mg for example which is 1 mg/kg when administered to an average adult weighing 70 kg. Thus, one of ordinary skill in the art would have found it obvious to administer such dosage regimens to the subjects in the instant method to provide therapeutic benefits.

s 24-26, 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 7417038 (‘038), Powe and Dong as applied to claims 21-22, 27-31, 36-41 above, and further in view of Martinez-Gomez (IDS filed: Gomez et al. J of Pharmaceutical and Biomedical Analysis,39, 2005, 76-81) and Yashima et al. (J of Applied Polymer Science, 54, 1994, 1087-91). 
The reference claims as above. The teachings of Powe and Dong are discussed above. The combined teachings do not explicitly teach that the enantiomeric excess is about at least 80%, 99% or 99.9% of S-oxprenolol.
Martinez-Gomez teach the chiral separation of oxprenolol by affinity electrokinetic chromatography and the separation of enantiomers were obtained in less than 8 minutes (see Abstract, Table 1). 
Yashima teach enantiomer enrichment of oxprenolol through cellulose tris membrane (see Abstract). The enrichment obtained through the membrane yielded (S)-isomer up to about 50% at initial stage and (R) isomer of about 23% (See Abstract, Table 1, last para, p 1091). 
From Martinez-Gomez and Yashima one having ordinary skill in the art at the time of the invention would have found it obvious that it is within the skill of an artisan that the enantiomers of oxprenolol can be separated and enriched by using different techniques. 
One having ordinary skill in the art would have been motivated to attain 80%, 90% and 99.%% enantiomeric excess of S-enantiomer of oxprenolol to use the more active S-enantiomer, which is 10-35 more active than the R-enantiomer of oxprenolol to .

Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10 of U.S. Patent No. 10398658 (‘658) in view of Anker et al (IDS filed: US 7,417,038) and Powe (IDS filed: US 2012/0178757).
The instant method claims as above. 
‘658 reference claims are directed to a method of treating liver cancer or prolonging the survival or improving quality of life in an individual having liver cancer, comprising administering to the individual having liver cancer a composition comprising oxprenolol or a pharmaceutically acceptable salt thereof, wherein the composition has an enantiomeric excess of S -oxprenolol and the composition is administered in an amount effective to treat said liver cancer, wherein prior to the administering step, the individual was selected for treatment with oxprenolol or a pharmaceutically acceptable salt thereof because the individual has liver cancer, and wherein the liver cancer is a late stage cancer. The dependent claims include oral administration, enantiomeric excess of at least 50%, 80% or 99%, amount is about 80-160 mg daily, administered daily or twice daily. 
The reference claims do not teach treating cachexia or weight loss in metastatic cancer individuals with S-oxprenolol. 
Anker teachings are directed to method of treating weight loss due to underlying disease (cachexia) in a patient the method comprising administering to the patient an effective amount of a beta receptor blocker, e.g. oxprenolol (See abstract, claims 1, 4m 
Powe teachings as discussed above. 
From Anker one of ordinary skill in the art at the time of the invention would have found it obvious that weight loss due to underlying disease, often termed "cachexia", occurs in patients with cancer. Thus, it would have been obvious to a person of ordinary skill in the art that administration of the same agent, here enantiomeric excess of S-oxprenolol to subjects with liver cancer would result in treating cachexia and/or weight loss. From the teachings of Powe, one of ordinary skill in the art would have found it obvious to administer s-oxprenolol in metastatic liver cancer subjects. Thus claims 21-22 would have been obvious over the reference claims, Anker and Powe. As to claims, 23, 32 the reference claim teaches treating liver cancer. One of ordinary skill in the art at the time of the invention would have found it obvious to administer S-oxprenolol in enantiomeric excess to treat cachexia or weight loss in metastatic cancer subject wherein the cancer is spread to liver. As to claim 31, it would have been obvious to a person of ordinary skill in the art that cachexia is associated with cancer and hence the subject will have one or more symptoms of cancer cachexia. Claims 24-30, 33-41 are addressed by dependent reference claims.




s 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10828270 (‘270) in view of Anker et al (IDS filed: US 7,417,038) and Powe (IDS filed: US 2012/0178757).
The instant method claims as above. 
‘270 reference claims are directed to a method of treating body weight loss, lean body mass loss, adipose tissue loss and muscle wasting in an individual having cancer, wherein the cancer is late stage cancer, comprising administering to the individual an effective amount of a composition comprising oxprenolol or a pharmaceutically acceptable salt thereof, wherein the composition is enantiomerically enriched for S -oxprenolol and comprises an enantiomeric excess of at least about 50% of S -oxprenolol, and wherein the cancer is selected from the group consisting of liver cancer, brain cancer etc. The dependent claims include oral administration, enantiomeric excess of at least 50%, 80% or 99.9%, amount is about 80-160 mg daily, administered daily or twice daily.
The reference claims do not teach treating cachexia or weight loss in metastatic cancer individuals with S-oxprenolol. 
Anker explicitly teaches that weight loss due to underlying disease, often termed "cachexia", occurs in patients with a wide variety of diseases including cancer (cancer cachexia) (See col. 1, lines 17-18, 22). Anker teachings are directed to method of treating weight loss due to underlying disease (cachexia) in a patient the method comprising administering to the patient an effective amount of a beta receptor blocker, e.g. oxprenolol (See abstract, claims 1, 4m col. 1, lines 13-16). 
Powe teachings as discussed above.



				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627